Title: To George Washington from Joseph Gaston Chambers, 5 August 1793
From: Chambers, Joseph Gaston
To: Washington, George



Sir,
White horse high Street Philada Augt 5. 1793

Some time since I had the honor of applying to the President of the United States on the subject of an improvment in fire arms which seemed capable of being converted to public advantage. The result of farther experiments being favourable to the opinion first formed and the occasion for Military operations still existing in our country I am induced to trouble him once more on the same. I wish to be instructed as to the proper method of introducing a business of this kind and whether the president shall think proper to appoint any examination of its merits. I remain Sir, with the highest Respect your humbe servt

Joseph G. Chambers

